U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-10559 CHINA LOGISTICS, INC. (F/K/A CHINA INTERNATIONAL TOURISM HOLDINGS, LTD.) NEVADA 65-1021346 (State or other jurisdiction of (IRS Employer identification No.) incorporation or organization) Suite 910, Yi An Plaza, 33 Jian She Liu Road,
